 


109 HR 2297 IH: Arabia Mountain National Heritage Area Act
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2297 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Ms. McKinney introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To establish the Arabia Mountain National Heritage Area, and for other purposes. 
 
 
1.Short title; findings; purposes 
(a)Short titleThis Act may be cited as the Arabia Mountain National Heritage Area Act.  
(b)FindingsCongress finds the following: 
(1)The Arabia Mountain area contains a variety of natural, cultural, historical, scenic, and recreational resources that together represent distinctive aspects of the heritage of the United States that are worthy of recognition, conservation, interpretation, and continuing use. 
(2)The best methods for managing the resources of the Arabia Mountain area would be through partnerships between public and private entities that combine diverse resources and active communities. 
(3)Davidson-Arabia Mountain Nature Preserve, a 535-acre park in DeKalb County, Georgia— 
(A)protects granite outcrop ecosystems, wetland, and pine and oak forests; and 
(B)includes federally-protected plant species. 
(4)Panola Mountain, a national natural landmark, located in the 860-acre Panola Mountain State Conservation Park, is a rare example of a pristine granite outcrop. 
(5)The archaeological site at Miners Creek Preserve along the South River contains documented evidence of early human activity. 
(6)The city of Lithonia, Georgia, and related sites of Arabia Mountain and Stone Mountain possess sites that display the history of granite mining as an industry and culture in Georgia, and the impact of that industry on the United States. 
(7)The community of Klondike is eligible for designation as a National Historic District. 
(8)The city of Lithonia has 2 structures listed on the National Register of Historic Places. 
(c)PurposesThe purposes of this Act are as follows: 
(1)To recognize, preserve, promote, interpret, and make available for the benefit of the public the natural, cultural, historical, scenic, and recreational resources in the area that includes Arabia Mountain, Panola Mountain, Miners Creek, and other significant sites and communities. 
(2)To assist the State of Georgia and the counties of DeKalb, Rockdale, and Henry in the State in developing and implementing an integrated cultural, historical, and land resource management program to protect, enhance, and interpret the significant resources within the heritage area. 
2.Definitions For the purposes of this Act, the following definitions apply: 
(1)Heritage areaThe term heritage area means the Arabia Mountain National Heritage Area established by section 3. 
(2)Management entityThe term management entity means the DeKalb County Parks and Recreation Department or a successor of the DeKalb County Parks and Recreation Department. 
(3)Management planThe term management plan means the management plan for the heritage area developed under section 5. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of Georgia. 
3.Arabia mountain national heritage area 
(a)EstablishmentThere is established the Arabia Mountain National Heritage Area in the State. 
(b)BoundariesThe heritage area shall consist of certain parcels of land in the counties of DeKalb, Rockdale, and Henry in the State, as generally depicted on the map entitled Arabia Mountain National Heritage Area, numbered AMNHA/80,000, and dated October, 2003. 
(c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(d)Management entityThe Arabia Mountain Heritage Area Alliance shall be the management entity for the heritage area. 
4.Authorities and duties of the management entity 
(a)AuthoritiesFor purposes of developing and implementing the management plan, the management entity may— 
(1)make grants to, and enter into cooperative agreements with, the State, political subdivisions of the State, and private organizations; 
(2)hire and compensate staff; and 
(3)enter into contracts for goods and services. 
(b)Duties 
(1)Management plan 
(A)In generalThe management entity shall develop and submit to the Secretary the management plan. 
(B)ConsiderationsIn developing and implementing the management plan, the management entity shall consider the interests of diverse governmental, business, and nonprofit groups within the heritage area. 
(2)PrioritiesThe management entity shall give priority to implementing actions described in the management plan, including the following: 
(A)Assisting units of government and nonprofit organizations in preserving resources within the heritage area. 
(B)Encouraging local governments to adopt land use policies consistent with the management of the heritage area and the goals of the management plan. 
(3)Public meetingsThe management entity shall conduct public meetings at least quarterly on the implementation of the management plan. 
(4)Annual reportFor any year in which Federal funds have been made available under this Act, the management entity shall submit to the Secretary an annual report that describes the following: 
(A)The accomplishments of the management entity. 
(B)The expenses and income of the management entity. 
(5)AuditThe management entity shall— 
(A)make available to the Secretary for audit all records relating to the expenditure of Federal funds and any matching funds; and 
(B)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the receiving organizations make available to the Secretary for audit all records concerning the expenditure of those funds. 
(c)Use of federal funds 
(1)In generalThe management entity shall not use Federal funds made available under this Act to acquire real property or an interest in real property. 
(2)Other sourcesNothing in this Act precludes the management entity from using Federal funds made available under other Federal laws for any purpose for which the funds are authorized to be used. 
5.Management plan 
(a)In generalThe management entity shall develop a management plan for the heritage area that incorporates an integrated and cooperative approach to protect, interpret, and enhance the natural, cultural, historical, scenic, and recreational resources of the heritage area. 
(b)BasisThe management plan shall be based on the preferred concept in the document entitled Arabia Mountain National Heritage Area Feasibility Study, dated February 28, 2001. 
(c)Consideration of other plans and actionsThe management plan shall— 
(1)take into consideration State and local plans; and 
(2)involve residents, public agencies, and private organizations in the heritage area. 
(d)RequirementsThe management plan shall include the following: 
(1)An inventory of the resources in the heritage area, including— 
(A)a list of property in the heritage area that— 
(i)relates to the purposes of the heritage area; and 
(ii)should be preserved, restored, managed, or maintained because of the significance of the property; and 
(B)an assessment of cultural landscapes within the heritage area. 
(2)Provisions for the protection, interpretation, and enjoyment of the resources of the heritage area consistent with the purposes of this Act. 
(3)An interpretation plan for the heritage area. 
(4)A program for implementation of the management plan that includes— 
(A)actions to be carried out by units of government, private organizations, and public-private partnerships to protect the resources of the heritage area; and 
(B)the identification of existing and potential sources of funding for implementing the plan. 
(5)A description and evaluation of the management entity, including the membership and organizational structure of the management entity. 
(e)Submission to secretary for Approval 
(1)In generalNot later than 3 years after the date of the enactment of this Act, the management entity shall submit the management plan to the Secretary for approval. 
(2)Effect of failure to submitIf a management plan is not submitted to the Secretary by the date specified in paragraph (1), the Secretary shall not provide any additional funding under this Act until such date as a management plan for the heritage area is submitted to the Secretary. 
(f)Approval and disapproval of management plan 
(1)In generalNot later than 90 days after receiving the management plan submitted under subsection (e), the Secretary, in consultation with the State, shall approve or disapprove the management plan. 
(2)Action following disapproval 
(A)RevisionIf the Secretary disapproves a management plan submitted under paragraph (1), the Secretary shall— 
(i)advise the management entity in writing of the reasons for the disapproval; 
(ii)make recommendations for revisions to the management plan; and 
(iii)allow the management entity to submit to the Secretary revisions to the management plan. 
(B)Deadline for Approval of revisionNot later than 90 days after the date on which a revision is submitted under subparagraph (A)(iii), the Secretary shall approve or disapprove the revision. 
(g)Revision of management plan 
(1)In generalAfter approval by the Secretary of a management plan, the management entity shall periodically— 
(A)review the management plan; and 
(B)submit to the Secretary, for review and approval by the Secretary, the recommendations of the management entity for any revisions to the management plan that the management entity considers to be appropriate. 
(2)Expenditure of fundsNo funds made available under this Act shall be used to implement any revision proposed by the management entity under paragraph (1)(B) until the Secretary approves the revision. 
6.Technical and financial assistance 
(a)In generalAt the request of the management entity, the Secretary may provide technical and financial assistance to the heritage area to develop and implement the management plan. 
(b)PriorityIn providing assistance under subsection (a), the Secretary shall give priority to actions that facilitate— 
(1)the conservation of the significant natural, cultural, historical, scenic, and recreational resources that support the purposes of the heritage area; and 
(2)the provision of educational, interpretive, and recreational opportunities that are consistent with the resources and associated values of the heritage area. 
7.Effect on certain authority 
(a)Occupational, safety, conservation, and environmental regulationNothing in this Act— 
(1)imposes an occupational, safety, conservation, or environmental regulation on the heritage area that is more stringent than the regulations that would be applicable to the land described in section 3(b) but for the establishment of the heritage area by section 3; or 
(2)authorizes a Federal agency to promulgate an occupational, safety, conservation, or environmental regulation for the heritage area that is more stringent than the regulations applicable to the land described in section 3(b) as of the date of enactment of this Act, solely as a result of the establishment of the heritage area by section 3. 
(b)Land use regulationNothing in this Act— 
(1)modifies, enlarges, or diminishes any authority of the Federal Government or a State or local government to regulate any use of land as provided for by law (including regulations) in existence on the date of enactment of this Act; or 
(2)grants powers of zoning or land use to the management entity. 
8.Requirements for inclusion of private property 
(a)Notification and consent of property owners requiredNo privately owned property shall be preserved, conserved, or promoted by the management plan for the Heritage Area until the owner of that private property has been notified in writing by the management entity and has given written consent for such preservation, conservation, or promotion to the management entity. 
(b)Landowner withdrawAny owner of private property included within the boundary of the Heritage Area shall have their property immediately removed from the boundary by submitting a written request to the management entity. 
9.Private property protection 
(a)Access to private propertyNothing in this Act shall be construed to— 
(1)require any private property owner to allow public access (including Federal, State, or local government access) to such private property; or 
(2)modify any provision of Federal, State, or local law with regard to public access to or use of private property. 
(b)LiabilityDesignation of the Heritage Area shall not be considered to create any liability, or to have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property. 
(c)Recognition of authority to control land useNothing in this Act shall be construed to modify the authority of Federal, State, or local governments to regulate land use. 
(d)Participation of private property owners in heritage areaNothing in this Act shall be construed to require the owner of any private property located within the boundaries of the Heritage Area to participate in or be associated with the Heritage Area. 
(e)Effect of establishmentThe boundaries designated for the Heritage Area represent the area within which Federal funds appropriated for the purpose of this Act may be expended. The establishment of the Heritage Area and its boundaries shall not be construed to provide any nonexisting regulatory authority on land use within the Heritage Area or its viewshed by the Secretary, the National Park Service, or the management entity. 
10.Authorization of Appropriations 
(a)In generalThere is authorized to be appropriated to carry out this Act $10,000,000, to remain available until expended, of which not more than $1,000,000 may be used in any fiscal year. 
(b)Federal shareThe Federal share of the cost of any project or activity carried out using funds made available under this Act shall not exceed 50 percent. 
11.Termination of authority The authority of the Secretary to make any grant or provide any assistance under this Act shall terminate on September 30, 2016. 
 
